DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 06/30/2021.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 17 are now pending in the present application. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 13 are allowable in view of Applicant's amendments and arguments as filed on 06/30/2021.
Therefore, claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, and 17 are considered novel and non-obvious and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642